 F. J. BUCKNER CORP.81(d)Post at its plant in Kings County, New York, NewYork, copies of the attached notice marked "Appendix."7Copies of said notice, to be furnished by the RegionalDirector for Region 29, after being signed by a dulyauthorized representative of Respondent, shall be postedby it immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily displayed. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 29, inwriting, within 20 (lays from the receipt of this Decision,what steps Respondent has taken to comply herewith."Note: We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone596-5386.' In the event that this Recommended Order is adopted by theBoard, the words "a Decisionand Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order."" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read:"Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICETO A1.1. EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board,and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage employees from engaginginactivity having for its purpose the submission,presentation,and processing of grievances pursuantto the terms of a collective-bargaining agreement, bydischarging or in any other manner discriminatingagainst any of our employees in regard to their tenureofemployment or any term or condition ofemployment.WE WILL.NOT threaten to discharge employees whorefuse to settle grievances arising under the terms of acollective-bargaining agreement in a manner not inaccordance with the provisions of said agreement.WE Wll.l. NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed to them by Section 7 ofthe Act,except to the extent that such rights may beaffected by anagreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WtW,offer Frederick Douglas Paige immediateand full reinstatement to his former position or onesubstantially equivalent thereto, without prejudice tohis seniority and other rights and privileges,and makehim whole for any loss of pay It(- may have suffered byreason of the discrimination by us against him, withinterest at the rate of6 percent per annum.RO'rAXMETALS, INC.(Employer)DatedBy(Representative)(Title)F. J. Buckner Corporation,d/b/aUnitedEngineeringCompanyandOil,Chemical,and Atomic Workers International Union,Local1-128,AFL-CIO,Long Beach LocalNo.1-128,OCAWIU, AFL-CIO. Case21-CA-9621.February 23, 1967DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn August 10, 1966, Trial Examiner E. DonWilson issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor'We find withoutmerit the Respondent's contention thatEscobedo v. Illinois,387 U.S. 478, is applicablein this proceeding.SeeCrown Imports Co., Inc.,163 NLRB 24.The Respondent contends that the complaintshould bedismissedbecause of the GeneralCounsel's alleged failure toreturn documents belongingto theRespondent.As ithas not beenestablishedwhat, if any,papers were not returned,or how theRespondent was prejudiced,we find nomerit in this contention.163 NLRB No. 7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent, F.J. Buckner Corporation, d/b/a UnitedEngineering Company, Compton, California, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order, as herein modified.Add the following as paragraph 2(b), the presentparagraph 2(b) and those subsequent thereto beingconsecutively relettered:"(b)Notifytheabove-namedemployee, ifpresently serving in the Armed Forces of the UnitedStates, of his right to full reinstatement, uponapplication, inaccordancewith the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE.DON WILSON, Trial Examiner:Pursuant to duenotice, a hearing in this manner was held before me onFebruary 10 and 11,1966.The parties fully participated.Upon a charge filed by Oil, Chemical,and AtomicWorkers International Union,Local 1-128, AFL-CIO,Long Beach Local No. 1-128,OCAWIU, AFL-CIO,herein the Union,on September 15, 1965, the GeneralCounsel of the National Labor Relations Board,herein theBoard,issued a complaint dated November 23, 1965,alleging that F.J.Buckner Corporation d/b/a UnitedEngineeringCompany,' herein Respondent,violatedSection 8(a)(3) and(1) of the National Labor Relations Act,as amended,herein the Act.General Counsel's and Respondent's briefs have beenreceived and considered.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESSOF RESPONDENTRespondent,maintaininga principal office in Compton,California, is engaged in the business of performingmaintenance services for oil and chemical companies.During 1964, Respondent performed services valued inexcess of $50,000 for Richfield Oil Corporation, aDelaware corporation, which in turn annually purchasesgoods valued in excess of $50,000 directly from sourcesoutside California, whereit islocated.It is anemployerengaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.Name as amended at hearing.zG.C. Exh. 4.All datesherein are 1965 unless otherwise specified4Szczesniaktestified credibly thatafterMarch 3, he did notfileverbal"grievances"but merely,on about five occasions,sought informationfrom Loy, orally,so thatSzczesntak coulddetermine whether a grievanceshould be filedin writing.There isno unequivocal waiverby the Unionin the March 3 contract ofII.THE LABORORGANIZATIONAt all material times, the Union has been a labororganization within the meaning of the Act.III.THEUNFAIR LABOR PRACTICESA. The IssuesWas Szczesniak discharged,at least partly,because heengaged in union and concerted activitiesprotected by theAct?Did the settling of his grievance deprive the Board ofjurisdiction?B.The FactsSzczesniak was employed by Respondent as a laborerand mechanic's helper from May 1956 until March 20,1965. In an affidavitof F.J.Buckner, Respondent'spresident,which Buckner testified contained the truth,Buckner said Szczesniak'swork had"always beensatisfactory except when he was away from his workstation soliciting grievances."2During his employment,Szczesniakheld anumber of positionswith the Union,including unit chairman,chairman of the negotiatingcommittee,member of the negotiation committee,member of thepolicyboard,and steward.Respondent hadabout 200 employees.Szczesniak was discharged onMarch 20,1965,3by LeonardL. Loy,timekeeper andmanager of Respondent's operation.Bucknerdirected Loyto discharge Szczesniak on this date. Buckner testified hehad more than one reason for discharging Szczesniak. ThereasonsBuckner testified he had for dischargingSzczesniakwereexcessiveabsenteeismwithoutpermission,filing "verbal"grievances in violation of aMarch 3 contract which required that grievances be inwriting,4 and soliciting grievances from employees at theirhomes and on the job. During the negotiations between theUnion and Respondent which culminated in the March 3contract, Buckner told Szczesniak he was fed up withSzczesniak's solicitations of grievances and "intended toput a stop to it." Buckner understood that Szczesniak wassoliciting grievances in February and March.Bucknerdescribedwhat hemeant by "soliciting grievances." Hesaid such phrase meant that Szczesniak"was calling onemployees at their homes and soliciting grievances on thejob where grievances actually did not exist."ObviouslyBuckner was concerned not only with Szczesniak'ssolicitationofgrievancesatemployees'homes onSzczesniak's own time but also with the possible lack ofmerit of such solicited grievances."Thiswas one of thereasons[Buckner]dischargedMr.Szczesniak."Szczesniak's solicitation of grievances"was a contributoryfactor"to his discharge.The manner in which Szczesniaksolicited grievances weighted the decision to dischargehim. Szczesniak's going out"and seeking out grievancesfrom employees" entered into the decision to terminateSzczesniak'sprotected right orally to seek information frommanagement as to possible violations of the contract for thepurpose of determining whether to file a written grievance.However, even should I be incorrect in finding that one of thereasons for discharging Szczesntak was his protected oralattempts to elicit information from management so as todetermine whether there was a basis for a grievance, hisdischarge was still unlawful for reasons which will subsequentlybe developed in the body of this Decision. F. J. BUCKNER CORP.83him. It is plain that Buckner discharged Szczesniak notonly because he solicited grievances at employee's homesbut also because he filed grievances which lacked merit.So,Buckner, in his affidavit, said, "After repeatedwarning by ourselves and union officials, Szczesniakpersisted in filing a multitude of unwarranted grievanceswhich were solicited from employees on the job and attheir homes in direct violation of our agreement (ArticleVII) none of which were legitimate and all of which werewithdrawn by the workers committee without action."5 So,also, Buckner stated that Szczesniak had been trying topromote grievances and had been filing grievances"without ascertaining fully the circumstances of eachcase." In describing reasons for the termination ofSzczesniak. Buckner complained that no grievance filedby Szczesniak had been found to possess merit. Bucknerconsidered that Szczesniak was harassing Respondent bysoliciting and filing grievances. Loy's complaint aboutSzczesniak's solicitation was that Szczesniak "persuaded"men to file grievances. Loy admitted Szczesniak "neverforcedmen to file grievances." In his affidavit, Loyreferred to "continuing turmoil." Based upon the entirerecord, I find Loy was referring to the condition arising outof Szczesniak's stewardship. The "turmoil," according toManager Loy, consisted of Szczesniak's solicitation ofgrievances "and talking strike (just the very fact thatSzczesniak was talking strike)." I find that Loy, in theaffidavit he testified was true, testified in effect thatanother reason for the discharge of Szczesniak was his"talking strike."A grievancewas filed concerning Szczesniak'sdischarge.On April 2, two members of the three-mannegotiating committee 6 met with Loy at the second step ofthe grievance procedure. Szczesniak had no notice ofmeeting.Szczesniakwas not present and was notrepresented. The chairman of the committee, otherwiseknown as the workmen's committee, never sawSzczesniak's grievance. The two committeemen agreedwithRespondent through Loy that it had good andsufficient reason to terminate Szczesniak. SubsequentlytheUnion'srepresentativeunsuccessfullysoughtarbitration with Respondent.C. Concluding FindingsMotivating reasons for Szczesniak's discharge includedexcessive absenteeism without permission and the filing ofverbalgrievancesbySzczesniak.7However, it ismanifestly clear that motivating reasons for the dischargeofSzczesniak included solicitation of grievances bySzczesniak on his own time at employees' homes and onthe job. As an employee and shop steward, Szczesniak hadthe right, under Section 7 of the Act, to inquire of fellowemployees on his and their own time, if they knew of anyviolations of the contract or had any grievances, even ifsuch conduct be described as "soliciting grievances."Szczesniak's attempts on his own and employees' time toimplement the contract were but an extension of theconcertedactivitiesgivingrisetothecontract.Szczesniak's solicitation of grievances was part of themanner in which he performed his duties as a union shopsteward.By discharging Szczesniak for solicitinggrievances at the homes of employees, Respondentinterfered with, restrained, and coerced Szczesniak in hisexercise of rights guaranteed to him by Section 7 of theAct.'Respondent attempts to justify its discharge ofSzczesniak for soliciting grievances at employees homesby contending that article VII of the contract prohibitedSzczesniak from engaging in such activity.9 I do not agree.There is nowhere in the contract a clear and unequivocalwaiver of a steward's protected right to solicit grievancesat the homes of employees or off the job. Nothing in articleVII or any other part of the contract curtails Szczesniak'sstatutory right to inquire of fellow employees on his andtheir own time if they knew of any violations of thecontract or had any grievances. Szczesniak had the right topersuade employees to file grievances. Certainly, articleVII does not require that Szczesniak engaged in suchinquiryorpersuasion only when requested by anemployee. It does not deal with these matters. I do findthat Respondent had the right to prohibit solicitations ofgrievances on workingtime. 10It is evident that Buckner directed the discharge ofSzczesniak because he considered grievances filed bySzczesniak to be lacking in merit and unwarranted.Buckner further found fault with Szczesniak because hefiledgrievances"withoutascertainingfullythecircumstances of each case."' I find Szczesniak had theprotected right as an employee and steward, under Section7 of the Act, to file grievances which were lacking inmeritizandwithout"ascertainingfully"thecircumstances of each case. There is no substantialevidence that Szczesniak acted frivolously in filing anygrievance.Another reason for the discharge of Szczesniak was thathe had been "talking strike." Szczesniak as an employeeand steward had the right, protected by Section 7 of theAct, to talk strike. It was unlawful for Respondent todischarge him for this reason.I conclude that Respondent was unlawfully motivated indischargingSzczesniak.Szczesniak'sactivitiesinsoliciting grievances, filing grievances which may havelackedmerit, talking strike, and orally requestinginformation from management so as to determine whethera grievance should be filed were all protected union orconcerted activities. By discharging Szczesniak becauseof these activities Respondent violated Section 8(a)(3) and(1) of the Act. Where unlawful motivation is shown, the5Loy, in his affidavit, said some of Szczesniak's grievances"were settled in favor of the union "0EmployeesrAs previously noted, I find Si-zesniak, after March 3, did notfile verbalgrievancesbut ratherengagedin the protected activity,on his own time, of orallyrequestingLoy to furnishinformationaboutemployees'working conditions and status so thatSzczesniak could determine whether a written grievance shouldbe filed. A discharge for such activityis violativeof Section 8(a)(3)and (1) of the Act'SeeMarketBasket,144 NLRB 1462uArticle VIIreads in pertinentpart as follows: "The Union, bywritten noticeto the Company, may designate fromamong theemployees two (2)Stewards and a Chief Steward at each job site.These Stewards,when requested by an employee may assist saidemployee in discussing with supervision any question pertainingtoworkingconditionsincludingtheprocessingofagrievance ...10SeeMarket Basket, supra" I have already found that one of the reasons for Szczesniak'sdischargewas that he orally and unsuccessfully soughtinformationfrom Loy soas to determine whether a grievanceshouldbe filed.12Note that Loy testified in his affidavit that some ofSzczesmak's grievances were resolved in favor of the Union.295-269 0-69-7 84DECISIONSOF NATIONALLABOR RELATIONS BOARDcoexistence of what might otherwise constitute good causefor discharge is not a defense.13The so-called settlement of Szczesniak's grievance bytheworkmen's committee at the second step does notdeprive the Board of jurisdiction. The committeemen didnot see the grievance and Szczesniak participated in thegrievance settlement in no manner. There has been noarbitration.'"IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe operations of Respondent, described in section I,above, occurring in connection with the unfair laborpractices described in section III, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and from any other invasions of itsemployees' rights under Section 7 of the Act, and takecertain affirmative action designed to effectuate thepolicies of the Act.Affirmatively, I shall recommend that Respondentreinstate Szczesniak and reimburse him for losses he hasincurred under the formulas approved by the Board inF.W. Woolworth Co.,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716, and that it post appropriatenotices.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.By discriminatorily discharging Szczesniak, as foundabove, Respondent has engaged in, and is engaging inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.3.The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that Respondent, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee because of his activity in behalf of the Union, orin support of the Union or any other labor organization, orbecause he has engaged in concerted activities protectedby Section 7 of the Act.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make Szczesniak whole in the manner described inthe portion of this Decision entitled "The Remedy" for anyloss of earnings suffered by reason of the discriminationagainsthimandofferhim immediate and fullreinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges previously enjoyed.(b)Preserve and make available to the Board or itsagents,upon request, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms hereof.(c)Postat itsplant in Compton, California, copies ofthe attached notice marked "Appendix." 15 Copies of suchnotice to be furnished by the Regional Director forRegion 21, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 21, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.16" SeeSpitzerMotcr Sales,Inc ,102 NLRB 437, 447, fn. 29;N L.R B.v Great EasternColor Lithographic Corp.,309 F.2d 352i C.A. 2).14 SeePontiac Motors, 132NLRB 413, 415.15 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board's Order is enforced bya decree of a United StatesCourt ofAppeals, the words"a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."16 In the event that this Recommended Order is adopted by theBoard,thisprovision shall be modified to read:"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL reinstate Stanley E. Szczesniak to his oldjob and pay him for all back wages lost as a result ofhis discharge on March 20, 1965.WE WILL NOT discharge or discriminate against ouremployees or interfere with, restrain, or coerce thembecause of their union or protected concertedactivities.F. J. BUCKNER CORPORATIOND/B/A UNITED ENGINEERINGCOMPANY(Employer)DatedBy(Representative)(Title) OPERATING ENGINEERS, LOCAL 45085Note: We will notify Szczesniak if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles,California 90014, Telephone 688-5229.Upon the entire record in this case, the Boardmakes the following findings:1.BUSINESSOF THE EMPLOYERSea-Land Service, Inc., is a Delaware corporationlicensed to do business in the State of Texas, withfacilitiesinHouston, Texas. It is engaged inoperating containerized vessels in interstate andforeign commerce. During the past 12 months itreceived revenue in excess of $50,000 for servicesperformed in such commerce. The partiesstipulated,and we find, that the Employer isengaged in commerce within the meaning ofSection 2(6) and (7) of the Act and it will effectuatethe policies of the Act to assert jurisdiction herein.International Union of Operating Engineers,Local 450 and Sea-Land Service, Inc. Case23-CD-105February23, 1967DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN,AND ZAGORIAThis is a proceeding pursuant to Section10(k) oftheNationalLaborRelationsAct, as amended,following a chargefiled bySea-Land Service, Inc.,herein referred to as the Employer,alleging that theInternationalUnionofOperatingEngineers,Local 450,herein referred to as the OperatingEngineers or the Respondent,had violated Section8(b)(4)(i) and (ii)(D) of theAct. The chargealleges, insubstance,thattheOperatingEngineershadthreatened to induce or encourage individualsemployed by the Employer and induced andencouraged individuals employed by other personsin industries affecting commerce to strike or refusein the course of their employment to perform anyservices,with an object of forcing or requiring theEmployer to assign the work of operating the newlycompleted dock-mounted or shore-based crane toemployees who are represented by InternationalLongshoremen'sAssociation,Local 1231,AFL-CIO,andInternationalLongshoremen'sAssociation,Local 1271, AFL-CIO,herein referredto jointly asthe ILA.A hearing was held before HearingOfficerWilliam H.Helms on May 9, 1966.Allpartiesappeared at the hearing and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.The rulings of the HearingOfficermade at the hearing are free from prejudicial errorand are hereby affirmed.The Employer and theOperating Engineers filed briefs which have beenduly considered by the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that theOperatingEngineersand the ILA are labororganizationswithin themeaningof Section 2(5) ofthe Act.III.THE DISPUTEA.The Workin IssueThe work in dispute here is the operation of thenewly completed dock-mounted crane which hasbeen leased to the Employer by the Port of Houston.B.BackgroundThe Employer has been engaged in coastwisecargo shipping operations since before December1957. Until early 1958, it operated two types of shipscarrying containerized cargo, one of these havingcranes mounted on the ships for the loading andunloading of the containers, the other relying on amobile land-based gantry crane for loading andunloading. At that time the shipboard cranes wereoperated by employees who were represented by theILA, and the operator of the land-based crane was amember of the Operating Engineers. The Employerdiscontinued the use of the land-based crane forloading and unloading its vessels in 1958. In 1959 thegantry crane was sold to the Port of Houston, and theemployee who had been operating the crane wasdischarged. Thereafter, the Employer used only theship-mounted cranes operated by ILA members,with the exception of two occasions when it rented agantry crane from the Port of Houston.The Employer acquired a new land-based crane inApril 1966. Prior to completion of the erection of thiscrane,thebusinessagentof the OperatingEngineers requested that an Operating Engineermember be employed by the Employer to operatethe land-based crane. The Southwest operationsmanager of the Employer refused the request on thebasis of the Employer's contract with the ILA. TheOperating Engineers' business agent then informedthe Employer that the Operating Engineers would163 NLRB No.18